Citation Nr: 0410167	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-08 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial (compensable) rating for service-
connected bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, Type 
II, as a result of exposure to Agent Orange.


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had verified, active military service from January 
1967 to May 1973, and other periods of service in the United 
States Air Force. 
 
This appeal arises before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the veteran's claim seeking entitlement to bilateral 
hearing loss, and assigned a non-compensable evaluation, effective 
August 23, 2001.  In the February 2002 rating decision, the RO 
also denied the veteran's claim seeking service connection for 
adult-onset diabetes mellitus.

The issue of entitlement to service connection for diabetes 
mellitus, Type II, as a result to exposure to Agent Orange, is the 
subject of the remand portion of this decision.       


FINDINGS OF FACT

1.  The veteran had a VA audiological evaluation conducted in 
March 2003; application of the puretone average and speech 
discrimination scores from this evaluation to table VI in the 
Rating Schedule results in the designation of "I" for the right 
ear, and application of the puretone average and speech 
discrimination scores from this evaluation to table VI (a) in the 
Rating Schedule results in the designation of "V" for the left 
ear; when applied to table VII, these findings result in a 
percentage evaluation for hearing impairment of 0 percent (i.e., 
noncompensable).
 
2.  The veteran did not have puretone thresholds of 55 decibels or 
more at each of the 1000, 2000, 3000, and 4000 Hertz frequencies 
for the right ear.

3.  The veteran did have puretone thresholds of 55 decibels or 
more at each of the 1000, 2000, 3000, and 4000 Hertz frequencies 
for the left ear.

4.  The veteran did not have puretone thresholds at 30 decibels or 
less at 1000 Hertz frequency and 70 decibels or more at 2000 Hertz 
frequency.  

5.  The veteran's October 2002 audiological evaluation did not 
include a controlled speech discrimination test (Maryland CNC).
CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's October 1952 enlistment examination report indicated 
clinically normal ears.  His January 1969 periodic service 
examination indicated high frequency hearing loss.  The veteran's 
January 1973 service retirement examination report indicated that 
he had bilateral high-frequency sensorineural hearing loss, and 
that his speech reception was good.  

According to his DD-214, the veteran's service title was special 
investigator.

A letter dated December 1987 was submitted from the veteran's 
employer regarding audiometric test results.  The letter stated 
that the most recent audiometric test results indicated some 
decrease in hearing sensitivity.  The letter further stated that 
review of the results did not indicate a problem that required 
immediate medical attention.  It was recommended that the veteran 
adhere strictly to the plant policy of mandatory hearing 
protection in high noise areas, especially in view of the change 
in the veteran's audiometric test results.  A letter dated March 
1988 from the same employer indicated that the veteran was given 
an audiometric and tympanometric test in January 1988.  Results 
indicated normal speech-range hearing with severe high frequency 
loss in both ears.  Compared to test results from September 1987, 
an improvement in hearing for the right ear was noted.



According to an outpatient audiological examination report dated 
July 1992, the veteran was assessed as having symmetrical, high 
frequency sensorineural hearing loss.  Word/speech recognition 
scores were noted as 96% for each ear.  The examiner noted on the 
report "service noise shooting."  The veteran received an 
audiological examination in December 1993.  The examiner stated 
that the veteran had mild to severe bilateral sensorineural 
hearing loss, and his discrimination was good.

In August 2001, the veteran filed a claim seeking service 
connection for impaired hearing.  An audiogram report dated August 
2001 was attached to the veteran's claim.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as follows:

  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
20
30
55
80
95
LEFT
20
30
55
70
80
 
The veteran's word recognition scores were reported as 92 percent 
in the right ear and 92 percent in the left ear.

The veteran submitted a statement dated December 2001.  He 
indicated that he had worked for a power company from November 
1973 to retirement in February 1989, and was frequently tested for 
hearing function.  He stated that his hearing tests disclosed 
substantial hearing loss in the high frequency range.  The veteran 
stated that it was his belief that his hearing loss was caused by 
required weapons firing without being provided any form of hearing 
protection, during the early 1950s.  He noted that his job in the 
U.S. Air Force was that of security policeman and special agent, 
and that both jobs required frequent weapons firing.

In February 2002, the veteran was granted service connection for 
bilateral hearing loss, and assigned a non-compensable evaluation, 
effective August 23, 2001.  The veteran filed a Notice of 
Disagreement (NOD) in May 2002.   


According to his May 2002 NOD, the veteran stated that his hearing 
loss was caused by required weapons firing without being provided 
any form of hearing protection.  He stated that he had a volume 
control telephone for the hearing impaired, and that without it, 
communication would be extremely difficult.  He contended that the 
results of his hearing tests differed from the RO's findings, and 
that the extent of his hearing loss supported a compensable 
evaluation.  According to the veteran, his August 2001 hearing 
examination was conducted at the VA in Pensacola, Florida.  He 
stated that he was advised at this VA hearing exam that his 
hearing impairment was such that he needed a hearing aid, and that 
to be eligible for a VA-provided hearing aid he must first be 
awarded a disability of 10 percent.

In March 2003, the veteran was given a VA audiological 
examination.  The veteran's chief complaint and greatest 
difficulty reported was hearing loss on the telephone, and in the 
presence of background noise.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:
  
  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
40
25
35
65
80
LEFT
35
55
65
70
70
 
Word recognition ability was assessed using the Maryland CNC 
recorded word lists.  Speech discrimination scores were 98 percent 
in the right ear, and 98 percent in the left ear.  Average decibel 
loss was 53 in the right ear, and 65 in the left ear.  The 
diagnosis for the right ear was hearing loss characterized as 
moderate through 500 Hz, rising to within normal limits at 1000 
Hz, sloping to moderate at 2000Hz, moderately severe at 3000 Hz, 
severe at 4000Hz, and profound at 6000 Hz..  The diagnosis for the 
left ear was hearing loss characterized as mild through 500 Hz, 
sloping to moderate at 1000 Hz, moderately severe at 2000Hz, 
severe at 3000 Hz, and profound at 8000Hz.  Based on the slope of 
the veteran's hearing loss and the history of high level noise 
exposure in the military, it was more likely than not that the 
hearing loss began in the military.  

The veteran filed his substantive appeal in April 2003.  He 
attached a hearing test report from an examination conducted in 
October 2002, at an air force base in Keesler, Mississippi.  The 
examiner stated that the veteran had moderate-to-severe 
sensorineural hearing loss in both ears.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as follows:

  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
15
20
50
75
110
LEFT
25
20
65
75
80
 
The veteran's word recognition scores were 68 percent for the 
right ear, and 72 percent for the left ear.

Analysis

        I.  Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 9, 
2000, for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  
 





The RO notified the veteran of the reasons for its decision, as 
well as the laws and regulations applicable to his claim.  This 
information was provided in the April 2003 Statement of the Case 
and December 2003 Supplemental Statement of the Case.  In these 
documents, the RO also provided notice of what evidence it had 
considered.    
 
In November 2001, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of November 2001, the 
RO explained the information and evidence needed to substantiate 
his claim of service connection for bilateral hearing loss, with 
specific references to the need to provide medical reports showing 
an event in service causing injury and showing a relationship 
between his current disability and an injury in service.  The 
letter also explained what portion of the evidence and information 
would be obtained by VA, noting, for example, that VA would 
attempt to obtain such things as medical records, employment 
records, and records of other Federal agencies.  With regard to 
the claimant's responsibilities in the development of the claim, 
the letter of November 2001 explained that the claimant needed to 
provide VA with such information as the names and addresses of 
persons and agencies having records relevant to the claim, along 
with a statement of the approximate time frames of the records.  
Finally, the claimant was asked to tell VA about any additional 
information or evidence that he wanted VA to try to get for him.  
While this statement may not be worded exactly to give the 
claimant notice that he should provide any evidence in his 
possession that pertains to the claim, the claimant was aware of 
the need to provide such evidence.  Over the course of more than 
two and a half years, the claimant actively participated in the 
development of the claim.  For example, he provided medical 
evidence, including audiological examination results, several 
personal statements in support to his claim, and other 
documentation that pertained to his claim.  Thus, the letter of 
November 2001, as well as several other documents sent to the 
claimant during the course of the development of the claim, 
provided notices as required under the provisions of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Please note that the veteran's May 2002 NOD raised a new issue in 
this case - entitlement to an initial (compensable) rating for 
service-connected bilateral hearing loss.  The May 2002 NOD was 
received in response to the veteran's notice of the February 2002 
decision to grant service connection for bilateral hearing loss, 
and to assign a non-compensable evaluation for the bilateral 
hearing loss.  Prior to this February 2002 decision, VA had 
already given the veteran notice of VCAA requirements, under 38 
U.S.C.A. § 5103 (a), regarding his claim of service connection for 
bilateral hearing loss.  Therefore, pursuant to VA General Counsel 
Opinion 8-2003, 38 U.S.C.A. § 5103 (a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue of entitlement to an initial 
(compensable) rating for service-connected bilateral hearing loss.  
See VAOPGCPREC 8-2003 (2003).  

In view of the development that has been undertaken in this claim, 
further development is not needed to comply with VCAA.  The 
veteran has been informed of the information and evidence needed 
to substantiate his claim, and he has been made aware of how VA 
would assist him in obtaining evidence and information.  He has 
not identified any additional, relevant evidence that has not been 
requested or obtained.  The evidence of record contains competent 
medical evidence to decide the claim.  There is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the requirements under the 
VCAA have been met, and the Board will proceed with appellate 
disposition.  

II.	Entitlement to an initial (compensable) rating for 
  	service-connected bilateral hearing loss.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) distinguished between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  In Fenderson, 
the Court held that the evidence from the entire rating period, 
not just the most recent evidence, must be taken into account in 
the initial rating, and that the rating must consider whether 
stepped ratings are appropriate.
In the present case, the veteran is expressing dissatisfaction 
with the initial February 2002 rating assigned following the grant 
of service connection.  Therefore, all of the evidence following 
the grant of service connection (not just the evidence showing the 
present level of disability) must be considered in evaluating the 
veteran's claim.  The RO considered all of the evidence following 
the grant of service connection so the veteran's claim is in 
appropriate appellate status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

In this case, the veteran was granted service connection for 
bilateral hearing 
loss, effective from August 23, 2001.  The veteran is currently 
assigned a 
non-compensable evaluation under Diagnostic Code 6100.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under these 
criteria, evaluations of hearing loss range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured by 
pure tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second. See 38 C.F.R. § 4.85(a) and (d).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85(a).
  
To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered. 
See Acevedo- Escobar v. West, 12 Vet.App. 9, 10 (1998); Lendenmann 
v. Principi, 3 Vet.App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the puretone 
audiometry test.  The horizontal lines in table VI, referenced in 
38 C.F.R. § 4.85, represent nine categories of percent of 
discrimination based upon the controlled speech discrimination 
test.  The vertical columns in table VI represent nine categories 
of decibel loss based upon the puretone audiometry test.  The 
numeric designation of impaired efficiency (I through XI) will be 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to puretone decibel loss; thus, for example, 
with a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

At the veteran's audiological evaluation in August 2001, the 
veteran had four-frequency averages for the right ear and left ear 
of 65 dB and 59 dB, respectively.  Speech audiometry revealed 
speech recognition ability of 92 percent for the right ear and 92 
percent in the left ear.  Application of these scores to table VI 
results in designation of "II" for the right ear and "II" for the 
left ear.  When these designations of impaired efficiency are 
applied to table VII, the percentage evaluation for hearing 
impairment is zero percent, i.e., noncompensable, under Diagnostic 
Code 6100.  

Regarding the August 2001 audio exam, it is noted that the veteran 
did not have puretone thresholds of 55 dB's or more at each of the 
1000, 2000, 3000, and 4000 Hertz frequencies.  It is also noted 
that the veteran did not have puretone threshold at 30 dB or less 
at 1000 Hertz and 70dB or more at 2000 Hertz.  Accordingly, an 
evaluation is not proper under Table VI (a) pursuant to 38 C.F.R. 
§ 4.86 (a) or 38 C.F.R. § 4.86 (b).  

The veteran had an audiological evaluation in October 2002, at the 
air force base in Keesler, Mississippi.  The veteran had four-
frequency averages for the right ear and left ear of 64 dB and 60 
dB, respectively.  Speech audiometry revealed speech recognition 
ability of 68 percent for the right ear and 72 percent in the left 
ear.  Application of these scores to table VI results in 
designation of "V" for the right ear and "V" for the left ear.  
When these designations of impaired efficiency are applied to 
table VII, the percentage evaluation for hearing impairment is 20 
percent, under Diagnostic Code 6100.  
 
Regarding the October 2002 audio exam, it is noted that the 
veteran did not have puretone thresholds of 55 dB's or more at 
each of the 1000, 2000, 3000, and 4000 Hertz frequencies.  It is 
also noted that the veteran did not have puretone threshold at 30 
dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz.  
Accordingly, an evaluation is not proper under Table VI (a) 
pursuant to 38 C.F.R. § 4.86 (a) or 38 C.F.R. § 4.86 (b).  

At the veteran's VA audiological evaluation in March 2003, the 
veteran had four-frequency averages for the right ear and left ear 
of 51dB and 65dB, respectively.  Speech audiometry revealed speech 
recognition ability of 98 percent for the right ear and 98 percent 
in the left ear.  Application of these scores to table VI results 
in designation of "I" for the right ear and "II" for the left ear.  
When these designations of impaired efficiency are applied to 
table VII, the percentage evaluation for hearing impairment is 
zero percent, i.e., noncompensable, under Diagnostic Code 6100.  

Regarding the March 2003 audio exam, it is noted that the veteran 
did not have puretone threshold at 30 dB or less at 1000 Hertz and 
70 dB or more at 2000 Hertz.  
While the veteran did not have puretone thresholds of 55 dB's or 
more at each of the 1000, 2000, 3000, and 4000 Hertz frequencies 
regarding his right ear, the veteran did have puretone thresholds 
of 55 dB's or more at each of the 1000, 2000, 3000, and 4000 Hertz 
frequencies regarding his left ear.  Therefore, evaluation under 
Table VI (a) is proper for the left ear, and results in a 
designation of "V" for the left ear, pursuant to 38 C.F.R. § 4.86 
(a) or 38 C.F.R. § 4.86 (b).  When the higher designation of "V" 
for the left ear and designation of "I" for the right ear are 
applied to table VII, the percentage evaluation for hearing 
impairment is zero percent, i.e., noncompensable, under Diagnostic 
Code 6100.  
 
As is true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of the 
Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical opinions, 
from an expert and a treating physician); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  

In this case, while the results of the October 2002 audiological 
examination are more favorable to the veteran than are the results 
of the March 2003 VA audiological exam, the October 2002 exam is a 
less credible medical opinion than the March 2003 exam.  Results 
from the October 2002 audiological exam indicated that speech 
discrimination scores were 68 percent for the right ear and 72 
percent for the left ear.  However, it is unclear what kind of 
speech discrimination test was used to obtain these scores.  The 
examiner does not state whether a controlled speech discrimination 
test was used.  Because the methodology used by the examiner to 
determine the veteran's speech discrimination scores was not 
stated or explained, the reliability and accuracy of these scores 
comes into question.

By contrast, the March 2003 VA exam indicated that the veteran's 
speech discrimination scores (98 percent for the right ear and 98 
percent for the left ear) were based a controlled speech 
discrimination test, specified in the March 2003 exam report as 
the "Maryland CNC Word List."  As stated above, 38 C.F.R. § 4.85 
specifies that an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Because the March 2003 
audiological exam specified that the veteran's speech 
discrimination scores are based on a controlled speech 
discrimination test (Maryland CNC), the Board attaches more 
credibility to this exam than to the October 2002 exam.



Furthermore, in light of the veteran's speech discrimination 
scores recorded at his August 2001 audiological exam, the March 
2003 audio exam results are more credible than the October 2002 
audiological results.  At the veteran's August 2001 exam, his 
speech discrimination scores were reported as 92 percent for the 
right ear and 92 percent for the left ear.  Results from the 
October 2002 audiological exam indicated that speech 
discrimination scores fell, down to 68 percent for the right ear 
and 72 percent for the left ear.  Based on these results, the 
veteran's speech discrimination appears to have worsened over a 
period of a little over one year.  Yet, about five months later, 
the March 2003 VA exam results indicated the veteran's speech 
discrimination scores went back up, to 98 percent for the right 
ear and 98 percent for the left ear.  Therefore, based on the 
results of all three audiological examinations, the results of the 
October 2002 exam appear to be less representative of the 
veteran's true speech discrimination ability, while the August 
2001 and March 2003 exam results are more representative of his 
speech discrimination ability.         

In addition, while the claimant contends that his hearing 
examination results justify receipt of a compensable rating, he is 
not a physician and is not competent to provide evidence requiring 
medical expertise.  He is not competent to the determine the 
severity of his bilateral hearing loss and whether that severity 
would allow him a compensable evaluation.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

In this case, an increased evaluation for the veteran's bilateral 
hearing loss has also been considered under the extraschedular 
rating provisions of 38 C.F.R. § 3.321(b).
However, his disability does not have unusual manifestations and 
does not affect employment in ways that are not already taken into 
account under the provisions of the rating schedule.  This case 
does not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards.  The evidence does not show that the veteran has had 
frequent periods of hospitalization.  Accordingly, the current 
evidence demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  


As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim for 
an initial (compensable) rating for bilateral hearing loss must be 
denied.  VCAA, Publ. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
2099 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

Therefore, entitlement to an initial (compensable) rating for 
service-connected bilateral hearing loss is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003).


ORDER

Entitlement to an initial (compensable) rating for service-
connected bilateral hearing loss is denied.


REMAND

For the reasons set forth below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify you if further action is required on your part.

The veteran filed a claim in August 2001 seeking entitlement to 
service connection for adult-onset diabetes mellitus.  The RO 
denied this claim in the February 2002 rating decision.

In May 2002, the veteran submitted a Notice of Disagreement (NOD) 
regarding the above-denied claim of service connection for adult-
onset diabetes mellitus.  While assigned to OSI District 51 in 
Bangkok, Thailand during the period of October 7, 1969, and July 
5, 1971, the veteran claimed on his NOD that he was sent to 
Vietnam on temporary duty assignments to conduct investigations.  
By reference to the February 2002 rating decision, the veteran 
claims that he should be presumptively service connected for 
diabetes mellitus, Type II, due to his exposure to Agent Orange 
while in Vietnam.

As the veteran has filed a timely NOD with the agency of original 
jurisdiction, the Board is required to remand this issue to the RO 
for issuance of a Statement of the Case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Under the circumstances, this case is REMANDED for the following:

A Statement of the Case should be issued concerning the veteran's 
claim seeking entitlement to service connection for diabetes 
mellitus, Type II, as a result of exposure to Agent Orange.  If, 
and only if, the veteran completes his appeal by filing a timely 
substantive appeal on the aforementioned issue should this claim 
be returned to the Board.  See 38 U.S.C.A. § 7104(a) (West 2002). 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the remanded 
issue.  The veteran has the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



